SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

743
CA 11-00383
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF DONTIE S. MITCHELL,
PETITIONER-APPELLANT,

                      V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES,
RESPONDENT-RESPONDENT.


DONTIE S. MITCHELL, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Christopher J. Burns, J.), entered October 6, 2010 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court